On Motion eor Rehearing.
Per Curiam :
A petition for rehearing was filed in this case in September last. Its consideration was deferred at the request of counsel for defendants, that they might submit an additional argument in its support, and they have just advised that no such argument will be filed. Except on one point the petition is a reargument of the cause, and, notwithstanding the able presentation of counsel, we are constrained to adhere to the former opinion..
3. It is insisted, however, for the first time, that the amendment of Section 2, Article XI, of the Constitution, adopted in *176June, 1906, prohibiting the legislature from creating' corporations by special laws, was not legally adopted, because it was not twice submitted to and approved by the people. By Section 1, Article IV, as amended in 1902, the people reserve to themselves the power to propose amendments to the Constitution and enact or reject them at the polls, independent of the legislative assembly. This section provides that upon a petition of not more than 8 per cent of the legal voters of the State, proposing any measure, being filed with the Secretary of' State not less than four months before the election at which such measure is to be voted upon, the same shall be submitted to the people, and if approved by the majority of the votes oast thereon shall .become operative. There is no requirement that an amendment proposed under this section shall be submitted to and approved by the people more than once, and Section 1, Article XVII, can have no reference to such an amendment, since the .power reserved to the people is “independent of the legislative assembly.”
Petition for rehearing denied.
Reversed: Rehearing Denied.. .